         Case 1:18-cr-00352-NRB Document 43 Filed 12/01/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       December 1, 2020

By ECF
The Honorable Naomi Reice Buchwald
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Marco Aurelio Rosales, 18 Cr. 352 (NRB)

Dear Judge Buchwald:

         The Government respectfully submits this letter on behalf of both parties to jointly request
that, in order to permit the parties additional time to discuss a potential pretrial disposition in this
case and in light of guidance from public health authorities regarding risks related to COVID-19
exposure, the Court adjourn for approximately forty-five (45) days the conference currently
scheduled for December 7, 2020, at 10:30 AM.

       The parties also respectfully request that the Court exclude time under the Speedy Trial
Act, 18 U.S.C. § 3161(h)(7)(A), from December 7, 2020, until the date of the rescheduled status
conference, in light of the circumstances of the COVID-19 pandemic and in order to permit
additional time for discussions regarding a potential pretrial resolution.
Application granted. The
status conference is                                  Respectfully submitted,
adjourned until January 20,
2021 at 10:30 a.m. The                                AUDREY STRAUSS
Court excludes time under                             Acting United States Attorney
the Speedy Trial Act until                            Southern District of New York
that date. See 18 U.S.C. §
3161(h)(7)(A).                                  By: /s/ Jarrod L. Schaeffer
SO ORDERED.                                           Alison G. Moe
                                                      Robert B. Sobelman
                                                      Jarrod L. Schaeffer
                                                      Assistant United States Attorneys
Dated: New York, New York                             Tel.: (212) 637-2225 / 2616 / 2270
            December 1, 2020
cc:    Jessica Masella, Esq. (via ECF)
